 

--------------------------------------------------------------------------------


EXHIBIT 10.1




FIRST AMENDMENT TO CREDIT AGREEMENT




FIRST AMENDMENT (this “Amendment”), dated as of May 29, 2009, to the Credit
Agreement, dated as of February 28, 2008 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among  SOLUTIA INC., a Delaware corporation (the “U.S. Borrower”);
SOLUTIA EUROPE SPRL/BVBA, a private limited liability company incorporated under
Belgian law with registered office Chaussée de Boondael 6, 1050 Bruxelles,
registered with the Crossroads Bank for Enterprises under number 0460.474.440,
Commercial Court of Brussels (formerly known as Solutia Europe SA/NV, a limited
liability company) (“Solutia Europe”); FLEXSYS SA/NV, a Belgian limited
liability company (“société anonyme” / “naamloze vennootschap”), having its
registered office at Boondaalsesteenweg 6, 1050 Brussels, Belgium and registered
with the Legal Entities Register (RPM/RPR Brussels) under enterprise number
454.045.419 (together with Solutia Europe, the “European Borrowers”, and each, a
“European Borrower”; the European Borrowers, together with the U.S. Borrower,
are the “Borrowers” and each, a “Borrower”); each of the Lenders; CITIBANK, N.A.
(“Citibank”), as administrative agent for the Lenders (together with its
successors in such capacity, the “Administrative Agent”), and as collateral
agent for the Secured Parties (together with its successors in such capacity,
the “Collateral Agent”) and as Issuer (the "Issuer"); CITIBANK INTERNATIONAL
PLC, as collateral agent for the European Secured Parties and the other parties
party thereto.  Capitalized terms used herein without definition shall have the
meanings ascribed to them in the Credit Agreement.
 
RECITALS
 
A. Solutia has entered into an agreement to sell the nylon business of Solutia
(the “Nylon Business”).
 
B. The Issuer has Issued certain Letters of Credit under the Credit Agreement to
support the Nylon Business.
 
C. The U.S. Borrower has requested that the Requisite Lenders amend certain
provisions of the Credit Agreement to provide that the Letter of Credit
Obligations with respect to the cash collateralized Letters of Credit issued to
support the Nylon Business not reduce the amount of the U.S. Revolving Credit
Facility available to the Borrower (except as otherwise provided herein).
 
D. The parties hereto have agreed to amend the Credit Agreement on the terms and
subject to the conditions set forth herein.
 

 
 
 

--------------------------------------------------------------------------------

 

AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
 
1. Amendments to Credit Agreement.
 
(a) Amendments to Section 1.01 – Defined Terms. Section 1.01 of the Credit
Agreement is hereby amended by deleting the definitions of the following terms
as they appear in the Credit Agreement in effect prior to the date hereof, and
adding the following definitions to Section 1.01, which shall be inserted in the
proper alphabetical order.
 
“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Revolving Credit Lender to make Revolving Credit
Loans and acquire interests in other Revolving Credit Outstandings in the
aggregate principal amount outstanding not to exceed the amount set forth
opposite such Revolving Credit Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment,” less such Revolving Credit Lender’s Ratable
Portion of the Backstopped L/C Obligations, if any, on any date of determination
(which reduction shall only be effective so long as any Backstopped Letter of
Credit remains outstanding), as amended to reflect each Assignment and
Acceptance executed by such Revolving Credit Lender and as such amount may be
reduced pursuant to this Agreement.  The aggregate Revolving Credit Commitments
on the Effective Date shall be $450.0 million.
 
“U.S. Revolving Credit Outstandings” means, as to each Revolving Credit Lender,
the sum of the outstanding principal amount of its U.S. Revolving Credit Loans
and its Ratable Portion of Letter of Credit Obligations (other than the
Backstopped L/C Obligations) and the U.S. Swing Obligations at such time.
 
(b) Amendments to Section 1.01 – Defined Terms. Section 1.01 of the Credit
Agreement is hereby further amended by adding the following definitions to
Section 1.01, which shall be inserted in the proper alphabetical order.
 
“Backstopped L/C Obligations” means all Letter of Credit Obligations with
respect to Backstopped Letters of Credit
 
“Backstopped Letters of Credit” means, at any time, the Letters of Credit
described on Schedule 1.01(m) to the extent that the same are then cash
collateralized in an amount equal to 103% of the undrawn face amount thereof at
such time on terms, and pursuant to documentation, in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent.
 
(c) Additional Amendment to Credit Agreement.  The Credit Agreement is hereby
further amended by adding a new Schedule 1.01(m) thereto in the form set forth
on Annex A to this Amendment:
 
2. Effectiveness of this Amendment.  This Amendment shall become effective on
and as of the date (the “First Amendment Effective Date”) on which all of the
following conditions precedent have been satisfied:
 
(a) Amendment.  The Administrative Agent shall have received
 
(i) this Amendment duly executed and delivered by the Borrowers;
 
(ii) an officer’s certificate signed on behalf of the U.S. Borrower by a
Financial Officer of the U.S. Borrower, certifying (A) that the representations
and warranties set forth in Article III of the Credit Agreement and in the other
Loan Documents are true and correct (or true and correct in all material
respects if not otherwise qualified by materiality or by a Material Adverse
Effect) with the same effect as if made on the First Amendment Effective Date
(unless expressly stated to relate to an earlier date, in which case such
representations and warranties shall be true and correct (or true and correct in
all material respects if not otherwise qualified by materiality or by a Material
Adverse Effect) as of such earlier date), (B) the representations and warranties
of Borrowers set forth in Section 3 herein are true and correct on the First
Amendment Effective Date and (C) no Default or Event of Default has occurred and
is continuing on the First Amendment Effective Date; and
 
(iii) the attached Acknowledgement executed by Subsidiary Guarantors.
 
2

--------------------------------------------------------------------------------


 
(b) Representations and Warranties; No Default.  (i) The representations and
warranties set forth in Article III of the Credit Agreement and in the other
Loan Documents shall be true and correct (or true and correct in all material
respects if not otherwise qualified by materiality or by a Material Adverse
Effect) with the same effect as if then made (unless expressly stated to relate
to an earlier date, in which case such representations and warranties shall be
true and correct (or true and correct in all material respects if not otherwise
qualified by materiality or by a Material Adverse Effect) as of such earlier
date) and (ii) no Default has occurred and is continuing;
 
 
(c) Costs and Expenses.  The Administrative Agent shall have received payment of
all fees and, to the extent invoiced at least two (2) Business Days prior to the
Effective Date, expenses due in connection with this Amendment; and
 
 
(d) Lender Consent. The Administrative Agent shall have received executed
letters with respect to this Amendment substantially in the form attached hereto
as Annex B (a “Lender Consent Letter”) from the Requisite Lenders.
 
3. Representations and Warranties.  The Borrowers represent and warrant as
follows:
 
(a) Authority.  Each Borrower and each Subsidiary Guarantor has the requisite
corporate or other organizational power and authority to execute and deliver
this Amendment and the attached Acknowledgement, and to perform its obligations
hereunder and under the Loan Documents (as amended or modified hereby) to which
it is a party.  The execution, delivery and performance by such Person of this
Amendment and Acknowledgement have been duly approved by all necessary corporate
or other organizational action and no other corporate or other organizational
proceedings are necessary to consummate such transactions.
 
(b) Enforceability.  This Amendment has been duly executed and delivered by each
Borrower.  This Amendment and the Credit Agreement (as amended or modified
hereby) are the legal, valid and binding obligation of each Borrower,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, moratorium, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity (whether considered in a proceeding in equity or law).
 
(c) No Conflict.  The execution, delivery and performance of this Amendment by
the Borrowers do not (i) contravene any applicable provision of any material
applicable law of any Governmental Authority, (ii) result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien upon any of the property or assets of such Person pursuant
to, (A) the terms of any material indenture, loan agreement, lease agreement,
mortgage or deed of trust, or (B) any other material contractual obligation, in
the case of either clause (i) and (ii) to which such Person is a party or by
which it or any of its property or assets is bound, (iii) violate any provision
of the Organizational Documents of such Person, except with respect to any
conflict, breach or contravention or default referred to in clauses (ii)(A) or
(ii)(B), to the extent that such conflict, breach, contravention or default
could not reasonably be expected to have a Material Adverse Effect or (iv)
subject to the effectiveness of this Amendment, conflict with or violate any
provision of the Credit Agreement, the Loan Documents, the Term Loan Credit
Agreement or the Term Loan Documents.
 
3

--------------------------------------------------------------------------------


(d) No Default.  No event has occurred and is continuing that constitutes a
Default or an Event of Default.
 
4. Applicable Law.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
5. Counterparts.
 
(a) This Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original
but all of which when taken together shall constitute a single
contract.  Delivery of an executed signature page to this Amendment by facsimile
transmission or other electronic image scan transmission (e.g., “PDF” or “tif”
via e-mail) shall be as effective as delivery of a manually signed counterpart
of this Amendment.
 
(b) The execution and delivery of a Lender Consent Letter with respect to this
Amendment by any Lender shall be binding upon each of its successors and assigns
and binding in respect of all of its Revolving Credit Commitments and Loans,
including any Revolving Credit Commitments or Loans acquired subsequent to its
execution and delivery hereof and prior to the effectiveness hereof.
 
6. Reference to and Effect on the Loan Documents.
 
(a) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.
 
(b) Except as specifically amended above, the Credit Agreement and all other
Loan Documents, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed and shall constitute the legal,
valid, binding and enforceable obligations of Borrower to the Agents and the
other Secured Parties, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, moratorium, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or law).
 
(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Agent or any other Secured Party under any of the Loan Documents,
nor constitute a waiver of any provision of any of the Loan Documents.
 
(d) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.
 
4

--------------------------------------------------------------------------------


7. Integration.  This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.
 
8. Severability.  In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.
 
[signature pages follow]
 
5

--------------------------------------------------------------------------------


 
SOLUTIA INC.,
 
as U.S. Borrower
 
By:  /s/ James M. Sullivan
Name:  James M. Sullivan
Title:  Executive Vice President, Chief Financial Officer and Treasurer
 

S-1
 

--------------------------------------------------------------------------------

 

SOLUTIA EUROPE SPRL/BVBA,
 
as a European Borrower
 
By:  /s/ Kristel Deroover
Name:  Kristel Deroover
Title:  Manager/Director
 
 
By:  /s/ Jan Derycke
Name:  Jan Derycke
Title:  Manager

S-2
 
 

--------------------------------------------------------------------------------

 

FLEXSYS NV,
 
as a European Borrower
 
By:  /s/ Kristel Deroover
Name:  Kristel Deroover
Title:  Director
 
By:  /s/ Jan Derycke
Name:  Jan Derycke
Title:  Director
 

 
Signature Page to First Amendment to Credit Agreement



 

--------------------------------------------------------------------------------

 

CITIBANK, N.A.,
as Administrative Agent and Issuer
 


 
By:   /s/ David Jaffe                                                          
Name:  David Jaffe
Title:  Director/Vice President
Signature Page to First Amendment to Credit Agreement
 
 
 
Signature Page to First Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------